





Exhibit 10.1










EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is made as of January 12, 2009, between MID-WISCONSIN
FINANCIAL SERVICES, INC., its successors and assigns (the “Company”) and JAMES
F. WARSAW (the “Executive”).  

RECITALS

The Company and the Executive acknowledge the following:

A.

The Executive has valuable expertise and experience in the Company’s business
which will enable him to provide valuable business and management services to
the Company.

B.

The Company desires to employ the Executive and the Executive desires to accept
such employment on the terms and conditions set forth in this Agreement.

C.

The Executive’s employment is expressly conditioned upon entering into this
Agreement and the Company will not employ the Executive absent his execution of
this Agreement.

AGREEMENTS

In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree as follows:

1.

Employment.  The Company employs the Executive and the Executive accepts
employment with the Company on the terms and conditions set forth in this
Agreement.

2.

Term.  The term of the Executive’s employment shall commence on the date of this
Agreement and continue until January 12, 2012, unless sooner terminated in
accordance with the terms hereof (the “Employment Period”).

3.

Duties.  The Executive shall serve as President and Chief Executive Officer of
the Company and will, under the direction of the Board of Directors of the
Company, faithfully and to the best of his ability perform the duties assigned
to him from time to time by the Board of Directors.  The Executive agrees to
devote his entire business time, effort, skill and attention to the discharge of
such duties while employed by the Company.  During the Employment Period,
Executive shall be appointed to the Board of Directors of the Mid-Wisconsin Bank
(the “Bank”) and shall also be nominated for election to the Board of Directors
of the Company at the Company’s annual meeting of shareholders.  Executive shall
not receive a separate fee for sitting on the Board of Directors of the Company
or the Bank.  Executive may also be appointed to assume the duties of President
of the Bank.  





-1-







--------------------------------------------------------------------------------







4.

Compensation.  The Executive shall receive a base salary of $230,000 per year
(“Base Salary”) for all duties performed on behalf of the Company, the Bank and
their affiliates, which will be payable in regular installments in accordance
with the Company’s regular payroll practices and which will be subject to
ordinary tax withholding and all required deductions.  Except as otherwise
provided, the Company’s obligation to pay Base Salary shall terminate upon
termination of this Agreement.

5.

Benefits.

(a)

Insurance.  The Executive shall be eligible to participate in any group health,
life, dental, or other group insurance plan offered by the Company to its
executive employees, subject to the terms, provisions and limitations of such
plans or programs, during the Employment Period.  The Executive shall pay any
required employee contribution for such plans.

(b)

Reimbursement for Reasonable Business Expenses.  The Company shall reimburse the
Executive for reasonable expenses incurred by him in connection with the
performance of his duties pursuant to this Agreement, which are consistent with
the Company’s policies in effect from time to time, including, but not limited
to, travel expenses, expenses in connection with seminars, professional
conventions or similar professional functions and other reasonable business
expenses.  The Executive agrees to provide the Company with receipts and/or
documentation sufficient to permit the Company to take its full business expense
deduction.

(c)

Automobile.  The Company agrees to reimburse the Executive for an amount to be
agreed upon by the Executive and the Company for the lease of a vehicle by the
Executive.  In the alternative, the Company and the Executive may agree that the
Company will purchase a mutually agreeable vehicle for the exclusive use of the
Executive.  Additionally, the Company will pay for the gas used for business
purposes.  All maintenance and insurance expense for the automobile is the
responsibility of the Company.  The vehicle will be used in accordance with all
Company policies and procedures.

(d)

Vacation.  The Executive shall be entitled to four weeks of paid vacation
annually, which must be used during the applicable year and not rolled over to
subsequent years.  The Executive and the Company shall mutually determine the
time and intervals of such vacation.

(e)

Bonuses.  The Executive will participate in a cash bonus plan which will provide
for a target bonus equal to 30% of his Base Salary and a maximum bonus equal to
50% of his Base Salary.  The criteria for receiving the bonus will be agreed to
annually by the Executive and the Board of Directors of the Company.  The
criteria shall be based 80% on Company and Bank-wide criteria and 20% shall be
based on achieving individual goals set by the Board of Directors and the
Executive.





-2-







--------------------------------------------------------------------------------







(f)

Other Benefits.  Executive shall also be eligible to receive fringe benefits and
to participate in any other retirement or welfare benefit plan or program
generally offered by the Company to its executive employees, subject to the
terms, provisions and limitations of such plans or programs during the
Employment Period.

6.

Termination of Employment.

(a)

Termination of the Employment.  The employment of the Executive shall be
terminated before the originally anticipated end of the Employment Period
(i) upon the Executive’s death or Disability; (ii) upon the delivery to the
Company of the Executive’s written notice of resignation or (iii) upon the
delivery to the Executive of the Company’s written notice of termination with or
without Cause or specified reason.

(b)

Definitions.

(i)

For purposes of this Agreement, “Disability” shall mean [a] a physical or mental
condition which qualifies as a total and permanent disability under the terms of
any plan or policy maintained by the Company and for which the Executive is
eligible to receive benefits under such plan or disability policy, or [b] if the
Executive does not participate in a disability plan, or is not covered by a
disability policy, of the Company, “Disability” means the permanent and total
inability of a participant by reason of mental or physical infirmity, or both,
to perform the work customarily assigned to him or her, if a medical doctor
selected or approved by the Board of Directors, and knowledgeable in the field
of such infirmity, advises the Company either that it is not possible to
determine when such Disability will terminate or that it appears probable that
such Disability will continue for a period of at least one year.

(ii)

For purposes of this Agreement, “Cause” shall mean any one or more of the
following on the part of the Executive:  [a] the commission of an act which
results in a payment of a claim filed by the Company or the Bank under a blanket
banker fidelity bond policy as from time to time and at any time maintained;
[b] an intentional and willful failure to substantially perform his duties;
[c] willful misconduct in the course of the Executive’s employment which is
demonstrably and materially injurious to the Company or the Bank; [d] breach of
a fiduciary duty involving personal profit or acts or omissions of personal
dishonesty, including, but not limited to, commission of any crime of theft,
embezzlement, misapplication of funds, unauthorized issuance of obligations, or
false entries; [e] any intentional, reckless, or negligent act or omission to
act which results in the violation by the Executive of any policy established by
the Company or the Bank which is designed to insure compliance with applicable
banking, securities, employment discrimination laws, except any act done by the
Executive in good faith, as determined in the reasonable discretion of the Board
of Directors, or which results in a violation of such policies or law which is,
in the reasonable sole discretion of such Board of Directors, immaterial;
[f] material breach of the terms of this Agreement by the Executive, which
remains uncured after 15 days’ notice from the Company; or [g] failure of the
Company to meet the objectives set forth on Exhibit A for any one-year period.





-3-







--------------------------------------------------------------------------------







(iii)

For purposes of this Agreement, “Change of Control” shall mean:

(1)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
[i] the then outstanding shares of common stock of the Company (the “Outstanding
Common Stock”) or [ii] the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that the
following acquisitions shall not constitute a Change of Control:  [i] any
acquisition directly from the Company, [ii] any acquisition by the Company,
[iii] any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
[iv] any acquisition by any corporation pursuant to a transaction which complies
with clauses [i], [ii] and [iii] of subsection [c] of this definition; or

(2)

individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

(3)

approval by the stockholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, unless, following such
Business Combination, [i] all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be; [ii] no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and [iii] at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent





-4-







--------------------------------------------------------------------------------







Board at the time of the execution of the initial agreement, or of the action of
the Board of Directors of the Company, providing for such Business Combination;
or

(4)

approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, [i] more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be; [ii] less than 30% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by any Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation), except to the extent that such
Person owned 30% or more of the Outstanding Common Stock or Outstanding Voting
Securities prior to the sale or disposition; and [iii] at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of the Company, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board of Directors of the Company.




(c)

Termination by the Company for Cause, Death or Disability, or Resignation by the
Executive.  In the event of termination of the Executive’s employment by the
Company for Cause, death or Disability, or the resignation by the Executive,
payments of the Executive’s Base Salary shall be prorated to the date of
termination.  The Company shall have no further obligation to the Executive,
except to the extent such obligations may be imposed by applicable law or under
the terms of a Company plan or program in which the Executive is a participant.

(d)

Termination Without Cause.  If the Executive’s employment is terminated by the
Company for any reason other than for Cause, Disability or death, or if this
Agreement is terminated by the Company for what the Company believes is Cause
and it is ultimately determined by a court of competent jurisdiction that the
Executive was terminated without Cause, the Executive shall receive as severance
for such termination an amount equal to one year’s then Base Salary; provided,
however, that if such termination occurs within one year after the occurrence
of, or in contemplation of, a Change in Control, then Executive shall be
entitled to receive $650,000 (without gross up for taxes or any other amounts).
 Such payments shall be made in accordance with normal payroll practices of the
Company from the date of termination to the first anniversary of the date of
termination; provided, however, that if such payment is equal to $650,000 as
provided in the prior sentence, such amount shall be paid from the





-5-







--------------------------------------------------------------------------------







termination date to the third anniversary of the termination date.  During the
18-month period following a termination under this paragraph 6(d), the Company
shall also reimburse the Executive for amounts paid, if any, to continue
medical, dental and health coverage pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act.  The Company shall have no
further obligation to the Executive except to the extent such obligations may be
imposed by applicable law or under the terms of a Company plan or program in
which Executive is a participant.

7.

Non-competition/Non-solicitation/Confidential Information.  Executive
acknowledges that the development of personal contacts and relationships is an
essential element of the Company’s and the Bank’s business, that the Company and
the Bank have invested considerable time and money in development of such
contacts and relationships, that the Company and the Bank could suffer
irreparable harm if he were to leave the Company’s employment and solicit the
business of customers of the Company or the Bank and that it is reasonable to
protect the Company and the Bank against competitive activities by the
Executive.  Executive covenants and agrees, in recognition of the foregoing and
in consideration of the mutual promises contained herein, that in the event of a
termination of his employment with the Company, Executive shall not accept
employment with any Significant Competitor of the Company for a period of
eighteen (18) months following such termination.  For purposes of this
Agreement, the term “Significant Competitor” means any financial institution
including, but not limited to, any trust company, bank, savings and loan
association, credit union, or mortgage company which, at the time of termination
of Executive’s employment with the Company or during the period of this covenant
not to compete, has a home, branch or other office within a 25-mile radius of
any office operated or maintained by the Company or the Bank (the “Territory”).

Executive agrees that during the term of his employment with the Company, and
for a term of eighteen (18) months thereafter, he will not, directly or
indirectly, within the Territory, on behalf of himself or on behalf of any other
individual or entity, as an agent or otherwise contact, influence or encourage
any of the customers of the Company or the Bank, of which Executive has
knowledge or based on his capacity of employment for the Company or the Bank
should reasonably have had knowledge, for the purpose of soliciting business or
inducing such customer to acquire any product or service that is provided by the
Company or the Bank from any entity other than the Company or the Bank.

Executive agrees that during the term of his employment with the Company, and
for a period of eighteen (18) months thereafter, he will not, directly or
indirectly, encourage, induce, or entice any employee of the Company or the Bank
to leave the employment of the Company or the Bank.

Executive agrees that the non-competition and non solicitation provisions set
forth herein are necessary for the protection of the Company and its affiliates
and are reasonably limited as to (a) the scope of activities affected, (b) their
duration and geographic scope, and (c) their effect on Executive and the public.
 In the event Executive violates the non-competition and non-solicitation
provisions set forth herein, the Company shall be entitled, in addition to its
other legal remedies, to enjoin the employment of Executive with any Significant
Competitor for





-6-







--------------------------------------------------------------------------------







the period set forth herein.  If Executive violates this covenant and the
Company brings legal action for injunctive or other relief, the Company shall
not, as a result of the time involved in obtaining such relief, be deprived of
the benefit of the full period of the restrictive covenant.  Accordingly, the
covenant shall be deemed to have the duration specified herein, computed from
the date relief is granted, but reduced by any period between commencement of
the period and the date of the first violation.

Executive acknowledges that as a result of his employment with the Company or
its affiliates, Executive has access to confidential information concerning the
Company’s business, customers and services.  Executive agrees that during the
Employment Period and for a period of eighteen (18) months subsequent thereto,
he will not, directly or indirectly, whether in original, duplicated,
computerized or other form, use, disclose or divulge to any person, agency,
firm, corporation or other entity in the Territory any confidential or
proprietary information, including, without limitation, customer lists, reports,
files, manuals, training materials, records or information of any kind, or any
other secret or confidential information pertaining to the products, services,
customers or prospective customers, sales, technology and business affairs or
methods of the Company or any of its affiliates (collectively “Confidential
Information”) which Executive acquires or has access to during the Employment
Period.  Notwithstanding the foregoing, Confidential Information shall not
include (i) information which becomes generally available to the public through
no fault of the Executive or (ii) information that no longer provides benefit to
the Company or its affiliates.  Executive agrees that he will not at any time
either during or subsequent to his employment with the Company remove
Confidential Information, in any form whatsoever, from the premises or data base
of the Company or its affiliates, except as required in the ordinary course of
business as is necessary to perform Executive’s duties or as required by
applicable law.  In the event of Executive’s termination from employment from
the Company for any reason, Executive shall immediately return all Confidential
Information of the Company, including any original, computerized or duplicated
records to the Company.

Executive agrees that if he violates the covenants under this section, the
Company shall be entitled to an accounting and repayments of all profits,
compensation, commissions and other remuneration or benefits which the Executive
has realized or may realize as the result of or in connection with any such
violation.  Executive further agrees that money damages may be difficult to
ascertain in case of a breach of this covenant, and Executive therefore agrees
that the Company or its affiliates shall be entitled to injunctive relief in
addition to any other remedy to which the Company or its affiliates may be
entitled.

8.

Common Law of Torts and Trade Secrets.  The parties agree that nothing in this
Agreement shall be construed to limit or negate the statutory or common law of
torts or trade secrets where it provides the Company with broader protection
than that provided herein.

9.

Specific Performance.  The Executive acknowledges and agrees that irreparable
injury to the Company may result in the event the Executive engages in any act
in violation of the provisions of Section 7 and that the remedy at law for the
breach of any such covenant will be inadequate, the Executive agrees that the
Company shall be entitled, in addition to such other





-7-







--------------------------------------------------------------------------------







remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce the provisions of Section 7 without the
necessity of providing a bond.

10.

Waiver.  The failure of either party to insist, in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term, covenant or condition.

11.

Notices.  Any notice to be given hereunder shall be deemed sufficient if
addressed in writing and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office and, in
the case of the Executive, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.

12.

Severability.  In the event that any provision shall be held to be invalid or
unenforceable for any reason whatsoever, it is agreed such invalidity or
unenforceability shall not affect any other provision of this Agreement and the
remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.

13.

Complete Agreement.  Except as otherwise expressly set forth herein, this
document and other agreements of even dates herewith, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

14.

Amendment.  This Agreement may only be amended by an agreement in writing signed
by all of the parties hereto.

15.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, without reference to principles of
conflicts of laws.

16.

Benefit.  This Agreement shall be binding upon and inure to the benefit of and
shall be enforceable by and against the Company, its successors and assigns and
the Executive, his heirs, beneficiaries and legal representatives.

17.

Code Section 409A Compliance.  Notwithstanding any other provision of this
Agreement no severance benefit shall be paid pursuant to paragraph 6(d) if such
payment would violate the requirements of Code Section 409A and cause the
Executive to be subject to the interest and additional tax imposed pursuant to
Code Section 409A(a)(1)(B), and any such payment otherwise provided for in such
paragraph 6(d) shall be modified so that the timing will then comply with the
requirements of Code Section 409A so as to preclude the application of Code
Section 409A(a)(1)(B).  The modifications required by this paragraph include,
but are not limited to, the following:





-8-







--------------------------------------------------------------------------------







(a)

Termination of Employment.  No severance payment shall be made prior to the date
on which the Executive has incurred a termination of employment from the Company
and each other member of the controlled group to which the Company belongs, as
determined pursuant to Code 409A (the “Controlled Group”).




(b)

Specified Employee.  If the Executive is a “Specified Employee” on the date of
his termination of employment as determined pursuant to Code Section 409A, no
payment which constitutes deferred compensation under Code Section 409A shall be
made until the first payroll date (the “Permitted Payment Date”) which is not
less than six months subsequent to the date of the Executive’s termination of
employment from the Company and each other member of the Controlled Group.  For
purposes of this paragraph 17(b), the Specified Employee identification date
shall be December 31, and the Specified Employee effective date shall be April
1.  Any payments made on the Permitted Payment Date pursuant to this paragraph
17b shall include any payments which otherwise would have been made pursuant to
paragraph 6d to the Executive from his termination date through the Permitted
Payment Date but for the fact that he was a Specified Employee on the date of
his termination of employment.




IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.




MID-WISCONSIN FINANCIAL SERVICES, INC.




By:  KIM A. GOWEY

Kim A. Gowey




Its:  Chairman of the Board







EXECUTIVE:







   JAMES F. WARSAW

Name:  James F. Warsaw








-9-





